EXHIBITA JOINT FILING AGREEMENT The undersigned acknowledge and agree that each of the undersigned is individually eligible to use the Schedule 13G to which this Exhibit is attached, such Schedule 13G is filed on behalf of each of the undersigned and all subsequent amendments to such Schedule 13G shall be filed on behalf of each of the undersigned without the necessity of filing additional joint acquisition statements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the other, except to the extent that he or it knows or has reason to believe that such information is accurate. Dated:February 13, 2013 CCMP Capital Investors II (AV-3), L.P. By: CCMP Capital Associates, L.P., its general partner By: CCMP Capital Associates GP, LLC /s/Stephen Murray Name: Stephen Murray Title: President and CEO CCMP Capital Investors (Cayman) II, L.P. By: CCMP Capital Associates, L.P., its general partner By: CCMP Capital Associates GP, LLC, its general partner /s/Stephen Murray Name: Stephen Murray Title: President and CEO CCMP Capital Associates, L.P., By: CCMP Capital Associates GP, LLC, its general partner /s/Stephen Murray Name: Stephen Murray Title: President and CEO CCMP Capital Associates GP, LLC /s/Stephen Murray Name: Stephen Murray Title: President and CEO Page 17 of 18 CCMP Capital, LLC /s/Stephen Murray Name: Stephen Murray Title: President and CEO /s/Greg D. Brenneman Greg D. Brenneman /s/Robert McGuire Robert McGuire /s/Stephen Murray Stephen Murray Page 18 of 18
